People v Butler (2020 NY Slip Op 03449)





People v Butler


2020 NY Slip Op 03449


Decided on June 18, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 18, 2020

Acosta, P.J., Richter, Mazzarelli, Webber, González, JJ.


11655 3639/99

[*1] The People of the State of New York, Respondent,
vJoel Butler, Defendant-Appellant.


Christina Swarns, Office of The Appellate Defender, New York (Dana B. Wolfe of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Robert Myers of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ruth L. Sussman, J. at plea; George R. Villegas, J. at dismissal motion and sentencing), rendered June 8, 2015, as amended June 24, 2015, convicting defendant of criminal possession of a weapon in the third degree (two counts) and criminal possession of a weapon in the fourth degree, and sentencing him, as a second violent felony offender, to an aggregate term of seven years, unanimously affirmed.
The court properly denied defendant's motion to dismiss the indictment, based on allegedly unreasonable delay in sentencing (see CPL 380.30; People v Drake, 61 NY2d 359 [1984]). The totality of the information before the motion court supported its factual finding that the state where defendant had been incarcerated had no intention of permitting him to be extradited until he had completed his sentence following his conviction for murder in the second degree. Accordingly, further efforts by the People to produce defendant for sentencing would have been futile (see e.g. People v Ruiz, 44 AD3d 428 [1st Dept 2007], lv denied 10 NY3d 770 [2008]). The additional delay after defendant was
ultimately returned to New York was not so unreasonable as to require dismissal.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 18, 2020
CLERK